 






Crown Energy Limited


Equity Acquisition Agreement
























Between


Sino Clean Energy Inc.


And


Mr. DENG Zhongrui
























July 11, 2011


 
 

--------------------------------------------------------------------------------

 


Crown Energy Limited Equity Acquisition Agreement




This “Crown Energy Limited Equity Acquisition Agreement” (hereinafter, the
“Agreement”) is entered into by the parties hereto on July 11, 2011 in Foshan
City, Guangdong Province, China.




1.           Sino Clean Energy Inc. is a legal and existing company incorporated
in the state of Nevada in accordance with the law of United States of America
(hereinafter, the “Acquirer”); the Acquirer is a public company listed at NASDAQ
in the U.S. and its ticker symbol is SCEI.


2.           Mr. DENG Zhongrui is a Canadian citizen and is a natural person
with capacity for civil activities; his passport number is BA475342
(hereinafter, the “Transferor”).


3.           The Acquirer and the Transferor will be referred to individually as
“one party” or “the other party” or jointly as “the two parties” herein.


Whereas:


A.          Crown Energy Limited (hereinafter, “Crown Energy”) is a legal and
existing company incorporated in Hong Kong in accordance with the laws of Hong
Kong.  The Transferor holds 100% of the equity in Crown Energy.


B.           Foshan Nanhai Clean Energy Fuel Co., Ltd. (hereinafter, “Nanhai
Clean Energy”) is a legal and existing joint venture enterprise incorporated in
Foshan City, Guangdong Province, China in accordance with the laws of
China.  Nanhai Clean Energy is mainly engaged in the production and sales of
clean energy CWSF and is currently the largest CWSF production enterprise in
China.


C.           Crown Energy holds 60% of the equity in Nanhai Clean Energy and is
the controlling shareholder of Nanhai Clean Energy.


The Acquirer and the Transferor, after friendly consultation, have reached
consensus regarding the acquisition of the equity in Crown Energy and entered
into this Agreement to be adhered to by both parties.


1.           Definition and Explanation


1.01       Unless otherwise defined in the context or elsewhere, the terms used
in this Agreement shall have the following definitions:


 
 

--------------------------------------------------------------------------------

 
“China” means the People’s Republic of China and does not include Hong Kong and
Macau Special Administrative Regions and Taiwan region herein.


“Renminbi” means the legal currency in China; its unit is Yuan.


“Hong Kong” means Hong Kong Special Administrative Region.


“Acquisition Amount” means all the acquisition funds necessary for the
acquisition specified herein.


1.02       The titles herein are provided for convenience only and shall not
affect the interpretation of this Agreement.


2.           Statements and Promises


2.01       The Acquirer is a legal and existing company officially incorporated
in accordance with the laws of the United States of America and is in compliance
with various requirements of NASDAQ where it is listed.  The Transferor is a
Canadian citizen with capacity for civil activities.


2.02       The Acquirer and the Transferor have all the necessary power, rights
and authorization required for the execution of this Agreement and, as of the
effective date, have all the power and rights necessary for the performance of
each of the obligations hereunder.


2.03       The execution of this Agreement and the performance of the
obligations hereunder will not conflict with the articles of incorporation,
business permits or company bylaws or charters of either the Acquirer or the
Transferor, or with any provisions of any contract or agreement to which the
Acquirer or the Transferor is a party, nor will they cause any violation of such
provisions.


2.04       There is, either on the part of the Acquirer or on that of the
Transferor, no litigation, arbitration or legal or administrative proceedings or
other procedures or government investigation currently in progress involving the
target of this Agreement, nor (to the best of that party) such litigation,
arbitration or legal or administrative proceedings or other procedures or
government investigation threatened against one party or any such that will
affect that party’s ability to execute or perform this Agreement.


3.           Contents of the Acquisition Agreement


3.01       The Acquirer agrees to acquire all of the 100% equity interests in
Crown Energy held by the Transferor; and the Transferor agrees to transfer the
100% of the equity interests in Crown Energy it holds to the Acquirer.


3.02       Upon execution of this Agreement, the two parties will engage an
appraisal organization acknowledged by both parties to conduct an appraisal of
Crown Energy's assets, with appraisal cost to be borne by the
Acquirer.  Thereafter, the two parties will determine the price of the equity
acquisition and the payment method based on the result of the appraisal and then
will execute relevant supplemental agreement.


 
 

--------------------------------------------------------------------------------

 
3.03       The parties hereto agree that, prior to the completion of the
appraisal and the determination of the acquisition price and payment method by
the two parties, the Acquirer shall not engage in any form of discussion for any
reason with any other third party regarding this equity acquisition.


3.04       Upon execution of this Agreement and the supplemental agreement, the
Acquirer and the Transferor will complete the procedures for the transfer of the
equity in Crown Energy in accordance with the supplemental agreement, including
but not limited to the payment of the consideration of the equity transfer,
completion of the equity transfer and change registration, and completion of the
re-engagement and appointment of Crown Energy’s board of directors and senior
management.


3.05       The Acquirer and the Transferor agree that the Transferor shall be
responsible for all of Crown Energy’s debt obligations that have not been
disclosed to the Acquirer, and the Transferor shall bear no responsibility for
any debt obligations of the category mentioned above.


4.           Disclaimer


4.01       The Acquirer and the Transferor agree that, in the event that the
Transferor fails to obtain the approval from SEC and thus the Acquirer is unable
to acquire the equity interests in Crown Energy transferred by the Transferor,
the Acquirer shall bear no liability for breach.


5.           Force Majeure


5.01       Either of the two parties will be absolved of any liability for
breach if any event of Force Majeure delays the performance of the contract or
renders it impossible to fulfill the obligations under the contract.


5.02       The Force Majeure mentioned in the provision above means war, serious
fire, flood, typhoon, earthquake and other such event.


6.           Applicable Law, Jurisdiction and Resolution of Dispute


6.01       This Agreement is governed by, and is subject to the jurisdiction of,
the laws of Hong Kong of China.


6.02       Any dispute in connection with this Agreement must be settled through
friendly consultation between the two parties; if no agreement is reached within
20 days after the commencement of such consultation, either of the two parties
may submit the dispute to the High Court in Hong Kong for resolution.


 
 

--------------------------------------------------------------------------------

 
7.           Others


7.01       This Agreement has one format and four copies, with two to the
Acquirer and two to the Transferor.


7.02       This Agreement shall become effective immediately upon execution by
the respective legal representatives (or authorized agents) of the Acquirer and
the Transferor.




Below is left blank.








The Acquirer:      Sino Clean Energy Inc.
Legal Representative:
Signature:            /s/ REN Baowen
Seal:
Date:                     July 11, 2011




The Transferor:   DENG Zhongrui
Legal Representative:
Signature:            /s/ [signature present but not legible]
Seal:                      
Date:                     July 11, 2011
 
 
 
 

--------------------------------------------------------------------------------

 